AGREEMENT FOR PURCHASE AND SALE OF ASSETS


This Agreement for Purchase and Sale of Assets (“Agreement”) is made as of
January 27, 2009 by and among Medical Equipment Solutions, Inc. (“Seller”), a
Georgia corporation with a principal address of 19347 King Palm Court, Boca
Raton, Florida, 33498, and Modern Medical Modalities Corporation (“Buyer”), a
publicly traded New Jersey corporation with a principal business address of 439
Chestnut Street, Union, New Jersey, with reference to the following:


RECITALS


 
 A.
Buyer operates diagnostic imaging centers in Union, New Jersey.

 
B.          Buyer and Seller have an agreement whereby Seller performs services
for Buyer’s wholly-owned subsidiary, Union Imaging Center, LLC (“UIC”), for a
fee of 5% of monthly collections of UIC (the “Management Contract”), which
represents Seller’s entire interest in UIC’s cash collections net of
professional reading fees.
 
C.          Buyer owes Seller $127,214.59 for services performed by Seller
through December 31, 2008 under the Management Contract (the “Past Due”).
 
D.          Union Imaging Associates, JV (“UIA, JV”) uses in its business
operations a GE Millenium VG nuclear camera, in which Seller has a 100%
ownership interest (the “GE Camera”).
 
E.           Buyer controls 100% of the interests in UIA,JV.
 
F.           Seller and UIA, JV each have a 50% interest in a joint venture
known as PET Scan at Union Imaging, LLC (the “Joint Venture”).
 
G.           Seller and UIA, JV, which is owned 90% by Buyer’s wholly-owned
subsidiary United Imaging Associates, Inc. and 10% by Buyer directly, are
parties to a Rental and Service Agreement dated February 5, 2006 (the “Rental
Agreement”), pursuant to which Seller is to provide UIA, JV with the GE Camera
at UIA, JV’s facility located at 418 Chestnut Street, Union, New Jersey 07083,
in consideration of which Seller is to receive 50% of the revenues earned from
studies performed using the GE Camera, net of professional reading fees paid to
radiologists in connection with such studies.
 
H.           Buyer wishes to acquire from Seller all of Seller’s rights, title
and interests in and to (i) the Management Contract,  (ii) the GE Camera, (iii)
the Rental Agreement, and (iv) Seller’s entire interest in the assets of the
Joint Venture ((i), (ii), (iii) and (iv) collectively, (the “Assets”).
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto agree as follows:


 
1

--------------------------------------------------------------------------------

 
AGREEMENT


1.           Sale and Transfer of Assets.  Subject to the terms and conditions
set forth in this Agreement, Seller agrees to sell, convey, transfer, assign,
and deliver to Buyer, and Buyer agrees to purchase from Seller, all of Seller’s
rights, title and interests in and to the Assets.


2.           Consideration/Deliveries From Buyer at Closing.  As full payment
for the transfer of the Assets to Buyer at the closing of the sale of the Assets
(the “Closing”), Buyer shall deliver to Seller a promissory note, in the form of
Exhibit A attached hereto (the “Note”), in the aggregate principal amount of
$540,000 (the “Purchase Price”), bearing no interest, with all outstanding
principal due on the earlier of March 31, 2009 or the day on which Buyer
consummates the sale of its interests in UIC and UIA,JV for cash consideration
(the “Maturity Date”).  The Note may be prepaid at any time without premium or
penalty.


3.           Past Due Payments.    In addition to paying the outstanding
principal of the Note in accordance with its terms, Buyer shall make weekly
payments of $2,500 to Seller until the Past Due is paid in full; provided,
however, if Buyer sells its interests in UIC and UIA,JV for cash consideration,
the entire unpaid portion of the Past Due shall become due and payable within
three business days of the consummation of such sale.
 
4.           Accrued Payments.   From the Closing Date until the earlier of (a)
repayment of the Note in full, or (b) the Maturity Date, Buyer shall continue to
accrue payments to Seller in the amount of 5% of gross monthly collections of
UIC, net of radiologists’ fees, and UIA, JV shall continue to accrue payments to
Seller in the amount of 50% of revenues earned from studies performed using the
GE Camera, net of professional reading fees paid to radiologists. Such payments
shall accrue until the time specified in (a) or (b) above, at which time such
accrued payments shall also be due and payable in full to Seller.  Upon full
repayment of the Note and such accrued payments:  (i) the Management Contract
shall be deemed terminated and of no further force or effect, and (ii) all
further payments by UIA, JV pursuant to the Rental Agreement shall be payable to
Buyer.


5.           No Assumption of Liabilities.  It is expressly understood and
agreed that Buyer shall not be liable for any of the obligations or liabilities
of Seller of any kind or nature arising prior to the Closing in respect of the
Assets.  It is expressly understood and agreed that Seller is delegating to
Buyer Seller’s obligations under the Rental Agreement, but only to the extent
such obligations arise after the Closing.


6.           Taxes.  Seller shall be responsible and shall pay all taxes of any
kind or character relating to the Note or other payments made by Buyer to Seller
hereunder, if any.  Furthermore, Seller shall be responsible for the payment of
any transfer taxes of any kind or character arising from the sale and transfer
of the Assets pursuant to this Agreement.


7.           Representations and Warranties of Seller.  Seller represents and
warrants, that:


 
2

--------------------------------------------------------------------------------

 
7.1         Debts, Obligations and Liabilities.  Seller does not have any debts,
liabilities, or obligations of any nature, whether accrued, absolute,
contingent, or otherwise, whether due or to become due, related to or
encumbering the Assets.


7.2         Interests In Assets.  Seller has good and marketable title to or
valid interests in all the Assets, whether real, personal, mixed, tangible, or
intangible.  The Assets are free and clear of restrictions on or conditions to
transfer or assignment, and free and clear of mortgages, liens, pledges,
charges, encumbrances, equities, claims, easements, covenants, conditions or
restrictions, except the lien of current taxes not yet due and payable and
possible minor matters that, in the aggregate, are not substantial in amount and
do not materially detract from or interfere with the Assets.  All the tangible
Assets are in good operating condition and repair, ordinary wear and tear
excepted.


7.3         Compliance with Laws.  Seller has complied with, and is not in
violation of, any statute, law or regulation affecting the Assets.


7.4         Litigation. There is not pending, and Seller is unaware of any
threatened suit, action, arbitration or legal, administrative or other
proceeding, or governmental investigation, against or affecting the Assets.


7.5         Agreement Will Not Cause Breach or Violation.  The consummation of
the transaction contemplated by this Agreement will not result in or constitute
any of the following:  (1) a default or an event that, with notice or lapse of
time or both, would be a default, breach or violation of any lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
deed of trust, or other agreement, instrument or arrangement to which Seller is
a party or by which the Assets are bound; (2) an event that would permit any
party to terminate any agreement or to accelerate the maturity of any
indebtedness or other obligation of Seller related to the Assets; or (3) the
creation or imposition of any lien, charge or encumbrance on the Assets.


7.6         Organization; Authority and Consents.  Seller is a corporation duly
organized and in good standing under the laws of the State of Georgia and is
qualified to do business as a foreign corporation in each other jurisdiction
where the character of its assets or business would require such
qualification.  Seller has the right, power, legal capacity and authority to
enter into and perform its obligations under this Agreement, and no approvals or
consents of any governmental authorities or persons other than Seller are
necessary in connection with it.  The execution and delivery of this Agreement
by Seller has been duly authorized by all necessary corporate action on the part
of Seller.


7.7         Full Disclosure.  None of the representations and warranties made by
Seller in this Agreement, or made in any certificate or memorandum furnished or
to be furnished by Seller, contains or will contain any untrue statement of a
material fact, or omits to state a material fact, necessary to make the
statements made herein not misleading.  All representations and warranties of
Seller included in this Agreement and in any written statements delivered to
Buyer under this Agreement will be true and correct as of the Closing Date as if
made on that date.


 
3

--------------------------------------------------------------------------------

 
8.           Indemnification and Survival of Representations and Warranties.


8.1         Survival of Representations, Warranties, Covenants and
Agreements.  The representations, warranties, covenants, agreements and
undertakings of Seller set forth herein shall survive the Closing.


8.2         Indemnification by Seller.  Seller shall indemnify, defend and hold
harmless Buyer and its past and present officers, directors, affiliates, agents
and representatives against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney’s fees, that
Buyer shall incur or suffer that arise, result from or relate to any breach or
inaccuracy of, or failure by Seller to perform, any of its representations,
warranties, covenants or agreements in this Agreement or in any schedule,
certificate, exhibit or other instrument furnished or to be furnished by Seller
under this Agreement.  Specifically, without limiting the foregoing, Seller
shall be solely responsible for the payment of any sums incurred as a result of
any claim made by a third party with respect to the Assets.


9.           Cooperation in Securing Consents of Third Parties.  Buyer will use
its best efforts to assist Seller in obtaining the consent of all necessary
persons and agencies to the assignment and transfer to Buyer of the Assets to be
assigned and transferred under the terms of this Agreement.
 
 
10.        Conditions Precedent to Buyer’s Performance.  The obligations of
Buyer to purchase the Assets under this Agreement are subject to the
satisfaction, at or before the Closing, of all the conditions set forth
below.  Buyer may waive any or all of these conditions in whole or in part,
provided, however, that no such waiver of a condition shall constitute a waiver
by Buyer of any of its other rights or remedies, at law or in equity, if Seller
shall be in default of any representation, warranty or covenant under this
Agreement.


10.1       Accuracy of Seller’s Representations and Warranties.  Except as
otherwise permitted by this Agreement, all representations and warranties of
Seller included in this Agreement or in any written statement that shall be
delivered to Buyer under this Agreement shall be true on and as of the Closing
Date as though made at that time.


10.2       Performance by Seller.  Seller shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by each of them, on or before the
Closing Date.


10.3       Buyer’s Inspection.  Buyer shall make, or cause to be made, such
investigation of the Assets as it deems necessary or advisable.  Buyer shall
have the right to terminate this Agreement if, as a result of its investigation,
it is not satisfied with any of its findings.


10.4       Due Approval.  The execution and delivery of this Agreement by Seller
and the performance of its covenants and obligations under it will be duly
authorized by all necessary action by Seller and Buyer shall receive copies of
all materials pertaining to that authorization, certified by Seller as true and
correct.


 
4

--------------------------------------------------------------------------------

 
11.        Conditions Precedent to Seller’s Performance.  The obligations of
Seller to sell and transfer the Assets under this Agreement are subject to the
satisfaction, at or before the Closing, of all of the following
conditions.  Seller may waive any or all of these conditions in whole or in
part, however, no such waiver of a condition shall constitute a waiver by Seller
of any of its rights or remedies, at law or in equity, if Buyer should be in
default of any of its representations, warranties or covenants under this
Agreement.


11.1       Accuracy of Buyer’s Representations and Warranties.  All
representations and warranties by Buyer contained in this Agreement or in any
written statement delivered by Buyer under this Agreement shall be true on and
as of the Closing Date as though such representations and warranties were made
on and as of that date.


11.2       Buyer’s Performance.  Buyer shall have performed and complied with
all covenants and agreements and satisfied all conditions that it is required by
this Agreement to perform, comply with or satisfy, before or at the Closing.


11.3       Buyer’s Approval.  The Board of Directors of Buyer shall have duly
authorized and approved the execution, delivery and performance of this
Agreement and Buyer shall have taken all other actions necessary or proper to
fulfill Buyer’s obligations to be performed under this Agreement on or before
the Closing Date.


12.         The Closing.  The transfer of the Assets by Seller to Buyer shall
take place at Seller’s offices in Union, New Jersey at such time and place as
the parties may agree to in writing (“Closing Date”).


12.1       Seller’s Obligations at Closing.  At the Closing, Seller shall
deliver or cause to be delivered to Buyer:


(a)       a Bill of Sale, in the form attached hereto as Exhibit B, pertaining
to the Assets being transferred pursuant to the terms of this Agreement;


(b)       a certificate executed by Seller certifying that all of Seller’s
representations and warranties under this Agreement are true as of the Closing
Date, as though each of those representations and warranties had been made on
that date; and


(c)       tax clearances issued by all taxing authorities, if applicable.


Simultaneously, with the consummation of the transfer, Seller will put Buyer
into full possession and enjoyment of the Assets to be conveyed and transferred
pursuant to this Agreement.


 
5

--------------------------------------------------------------------------------

 
Seller, at any time before or after the Closing Date, will execute, acknowledge
and deliver any further deeds, assignments, conveyances, and other assurances,
documents and instruments of transfer, reasonably requested by Buyer, and will
take any other action consistent with the terms of this Agreement that may
reasonably be requested by Buyer for the purpose of assigning, transferring,
granting, conveying and confirming to Buyer, or reducing to possession, the
Assets to be conveyed and transferred under this Agreement.  If requested by
Buyer, Seller further agrees to prosecute or otherwise enforce in its own name,
for the benefit of Buyer, any claims, rights or benefits that are transferred to
Buyer under this Agreement and that require prosecution or enforcement in
Seller’s name.


12.2       Buyer’s Obligations at Closing.  At the Closing, Buyer shall deliver
or cause to be delivered to Seller:


(a)        the Note, duly executed by Buyer; and


(b)        resolutions of Buyer’s board of directors authorizing the execution
and performance of this Agreement and all actions to be taken by Buyer under
this Agreement.


13.         Rescission of Agreement.  This Agreement shall be rescinded in its
entirety and deemed null and void ab initio if the Note is not repaid in full on
or before March 31, 2009.  In such event, (a) Buyer and Seller automatically
shall revert back to their respective ownership positions with respect to the
Assets and their obligations to one another as existing immediately prior to the
Closing, (b) the Note shall be cancelled, and (b) Buyer agrees to cooperate with
Seller and execute such instruments of transfer as Seller may reasonably request
in order to convey the Assets back to Seller.


14.         Publicity.  All notices to third parties and all other publicity
concerning the transactions contemplated by this Agreement shall be jointly
planned and coordinated by and between Buyer and Seller.  No party shall act
unilaterally in this regard without the prior written approval of the other,
which approval shall not be unreasonably withheld.  This clause specifically
excludes any required regulatory filings with the SEC by Buyer.


15.         Expenses.  Each party shall pay all costs and expenses incurred or
to be incurred by it in negotiating and preparing this Agreement and in closing
and carrying out the transactions contemplated by this Agreement, with the
exception of all expenses incurred in transferring the Assets, removing liens,
and obtaining all necessary government approvals for this transfer and sale,
which expenses shall be borne solely by Seller.


16.        Miscellaneous.


16.1       Governing Law.  This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed and governed by and in accordance
with the laws of the state of New Jersey, United States of America.


16.2       Venue.  Any  legal action brought by Buyer or Seller under this
Agreement shall be brought in the state or federal courts located in the City of
Newark, New Jersey.


 
6

--------------------------------------------------------------------------------

 
16.3       Notices.  All notices, demands, requests, consents, approvals or
other communications (“Notices”) given hereunder shall be in writing, and shall
be given by personal delivery or by express mail, Federal Express, UPS or other
similar form of recognized airborne/overnight delivery service (which forms of
Notice shall be deemed to have been given upon delivery), or by facsimile
transmission (which forms of Notice shall be deemed delivered upon confirmed
transmission).  Notices shall be addressed as follows:


If to Seller, addressed to:                    Medical Equipment Solutions, Inc.
19347 King Palm Court
Boca Raton, Florida, 33498
Facsimile:


If to Buyer, addressed to:                   Modern Medical Modalities
Corporation
439 Chestnut Street
Union, New Jersey 07083
Facsimile:




or to such other address as to which any party hereto may have notified the
others in writing.


16.4       Section Headings.  The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.


16.5       Counterparts and Facsimiles.  For the convenience of the parties to
this Agreement, this document may be executed by facsimile signatures and in
counterparts which shall together constitute the agreement of the parties as one
and the same instrument.


16.6       Severability.  If any provision of this Agreement or the application
thereof to any party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and application of such provision to
the other party or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by applicable law.


16.7        Entire Agreement; Modification.  This Agreement, including the
Exhibits hereto, embodies the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings related thereto.  The parties hereto
recognize and agree that no representations or warranties have been made except
as set forth in this Agreement and the Exhibits hereto.  This Agreement may be
modified only by a written instrument signed by each of the parties.


16.8       Recitals Incorporated.  The Recitals of this Agreement are
incorporated herein and made a part hereof.


[SIGNATURES FOLLOW]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Purchase and Sale of Assets to be executed as of the date first above
written.



 
“BUYER”
     
Modern Medical Modalities, a New Jersey corporation
             
By: /s/ Baruh Hayut               
 
Name: Baruh Hayut
 
Title: Chairman/ CEO
         
“SELLER”
         
Medical Equipment Solutions, Inc., a
 
Georgia corporation
         
By:/s/ Ronnie Antebi             
 
Name: Ronnie Antebi
 
Title: Owner
     
By: /s/ Yosef Azoulai              
 
Name: Yosef Azoulai
 
Title: Owner


 


ACKNOWLEDGED AND AGREED:


Union Imaging Associates, JV


By:  /s/ Baruh Hayut                                 
Name: Baruh Hayut
Title:
 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT A


PROMISSORY NOTE


$540,000
Union, New Jersey
 
January 27, 2009



FOR VALUE RECEIVED, the undersigned Modern Medical Modalities Corporation, a
publicly traded New Jersey corporation (“Maker”) located at 439 Chestnut Street,
Union, NJ 07083, promises to pay Medical Equipment Solutions, Inc., a Georgia
corporation (“Holder”) or order, as provided herein, the principal amount of USD
$540,000 (the “Principal Amount”).  This Note is made pursuant to that certain
Agreement for Purchase and Sale of Assets, dated the date hereof, between Holder
and Maker (the “Agreement”).  All capitalized terms used but not defined herein
have the meaning set forth in the Agreement.


No interest shall accrue on this Note.  The entire Principal Amount shall be due
and payable on the earlier of March 31, 2009 or the day upon which Maker
consummates the sale of Maker’s interests in UIC and UIA,JV for cash
consideration.  This Note may be prepaid in whole or in part at any time without
premium or penalty.


Holder may declare all indebtedness evidenced by this Note to be immediately due
and payable upon the happening of any of the following: (1) the filing by or
against the Maker of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, relief as a debtor
or other relief under the bankruptcy, insolvency or similar laws of the United
States, now or hereafter in effect; (2) the making by the Maker of any general
assignment for the benefit of creditors; or (3) the appointment of a receiver or
trustee for Maker or for any assets of Maker, including, without limitation, the
appointment of or taking possession by a “custodian”, as defined in the Federal
Bankruptcy Code.
 
No modification or waiver of any provision of this Note or any documents or
instruments executed simultaneously herewith shall be effective unless it shall
be in writing and signed by both Holder and Maker, and any such modification or
waiver shall apply only in the specific instance for which given.


The term “Holder” as used herein shall be deemed to include Holder and its
successor(s), endorsee(s) and assign(s).


Maker hereby waives presentment, demand for payment, protest, notice of protest
and notice of non-payment hereof.


No failure by Holder to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by Holder of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of Holder as herein specified are cumulative and not
exclusive of any other rights or remedies which Holder may have at law or in
equity.


This Promissory Note is subject to cancellation in accordance with Section 13 of
the Agreement.


 
9

--------------------------------------------------------------------------------

 
This Promissory Note shall be governed by the internal laws of the State of New
Jersey without regard to its principles of conflicts of laws. Maker and Holder
agree that the State and Federal Courts, which sit in the City of Newark, New
Jersey, shall have exclusive jurisdiction of all controversies and disputes
arising hereunder.




MAKER
HOLDER
       
Modern Medical Modalities Corporation
 
Medical Equipment Solutions, Inc.
               
By: /s/ Baruh Hayut                        
By:
/s/ Yosef Azoulai                  
Name: Baruh Hayut
 
Name:
Yosef Azoulai
Title: Chief Executive Officer
 
Title:
Officer/Director/Shareholder

 
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B


BILL OF SALE




1.           Medical Equipment Solutions, Inc. (hereinafter referred to as
“Seller”), for good and valuable consideration, as designated in that certain
Agreement For Purchase And Sale Of Assets (“the Agreement”) made and entered
into as of January 27, 2009 between the Seller and Modern Medical Modalities
Corporation of New Jersey (hereinafter referred to as “Buyer”), the receipt and
sufficiency of which consideration is hereby acknowledged, hereby grants, sells,
assigns, transfers, conveys and delivers to Buyer, free and clear of all liens,
claims, charges and encumbrances of any nature whatsoever, all of its rights,
title and interests in and to the Assets (as defined in the Agreement).


2.           Seller shall execute and deliver such further instruments of sale,
conveyance, transfer and assignment and take such other actions reasonably
requested by Buyer in order to effectively bargain, sell, assign transfer,
convey to and vest in Buyer all of its rights, title and interests in and to the
Assets.


3.           This Bill of Sale shall be subject to all the rights, obligations,
terms and conditions of the Agreement.


IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be executed, the
27th day of January, 2009.





 
Medical Equipment Solutions, Inc.
         
By: _____________________________
 
Name:
 
Title:















 
11

--------------------------------------------------------------------------------

 